DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 5, 11, 15, 19, 25-26, 30-31 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 5, the claimed “in one of partial regions” is vague and indefinite. It is not clear if applicant means "in only one partial region" or if applicant means “in at least one partial region”. Based on the limitations of claim 7, and that claim 7 depends from claim 5, the assumed meaning of claim 5 is “in at least one partial region” (i.e. that it can be one or more). 
	With respect to claim 11, the claimed “comprises the region in which the blurring level changes stepwise or continuously” lacks an antecedent basis. As such, the claim is vague and indefinite. For purposes of examination, the assumed meaning is “comprises the region, and in the region, the blurring level changes stepwise or continuously”. 
	With respect to claims 15, 19, 30 and 31, the claimed “in the display of the image, an image of the object is displayed as the image, and is displayed at a position that is that is set on the basis of a positional relationship between the subject and the object” is vague and indefinite. References to “the object” lack an antecedent basis. This is the first instance of “an object” being claimed. Furthermore, the claimed “is set on the basis of” is vague and indefinite. There is no limitation previously claimed that this position has been set. If having the position set is intended as a limitation then this needs to be more positively and distinctly claimed. For purposes of examination, the assumed meaning is “in the display of the image, an image of an object is displayed as the image, and is displayed at a set position that is set on the basis of a positional relationship between the subject and the object”. 
	With respect to claim 25, the claimed “the sensitivity of the subject is evaluated on the basis of the direction of the line of set” as dependent from independent claim 3 is vague and indefinite. Claim 25 is therefore inconsistent with independent claim 3 which is claiming that the sensitivity is evaluated on the basis of distortion. It is not clear if claim 25 is attempting to replace the distortion evaluation with a direction of the line of set evaluation (in which case claim 25 would be an improper dependent claim as not being further limiting) or if claim 25 is claiming the evaluation on the basis of the direction of the line of sight in addition to the evaluation on the basis of distortion. For the aforementioned reasons, the claim is vague and indefinite. For purposes of examination, the assumed meaning of claim 25 is “the sensitivity of the subject is further evaluated on the basis of the direction of the line of set”. 
	With respect to claim 26, the claimed “the right eye image” and “the left eye image” is vague and indefinite. Specifically, a plurality of images are being provided for both eyes. It is therefore not clear if applicant is claiming “in the display of the image, a right eye image and a left eye image that are mutually exclusive are displayed…” (with this being the assumed meaning for purposes of examination) or if applicant means “in the display of the image, right eye images and left eye images that are mutually exclusive are displayed…”.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-13, 15, 17-18, 20-21, 23, 25, 28-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goh et al publication number 2016/0235291 in view of Anderson publication number 2018/0140178. 
	With respect to independent claim 3, Goh discloses the limitations therein including the following: a method for designing eyeglasses (abstract, paragraph 0165); displaying an image upon a display device (fig 8A, paragraph 0011-0012, the displayed target or pattern as the displayed image); while maintaining a positional relationship of a face of the subject and the display device (fig 8A, paragraphs 0086-0088); acquiring information in which the visual sensitivity of the subject is evaluated (paragraphs 0006-0008, 0011-0012, 0078-0079, 0084-0085, the method evaluating visual distortion as seen by the individual i.e. “evaluating the visual sensitivity of the subject”); on the basis of an impression received by the subject who has viewed the image ((paragraphs 0006-0008, 0011-0012, 0078-0079, 0084-0085); designing an eyeglass lens at least partly on the basis of the information in which the sensitivity is evaluated (abstract, paragraph 0165); in the display of the image, a plurality of images are displayed (paragraph 0069 i.e. providing a plurality of patterns to the patient i.e. “plurality of images”, paragraph 0094, the testing based on a plurality of images); the images each having different distortion (abstract, paragraph 0123, figs 13A, 13B 15A-15D, i.e. stretched or shrunk images i.e. “distortion” as defined in paragraph 0008 of the printed publication of applicant’s specification); sensitivity based on the sensitivity to the distortion as evaluated based on impressions from the subject who has viewed the plurality of images (paragraphs 0006-0008, 0011-0012, 0078-0079, 0084-0085); parallax is present between a right eye image and a left eye image enabling stereoscopic vision (paragraph 0081). Specifically, Goh discloses that both eyes can be tested simultaneously i.e. generating the distortion map with both eyes being properly aligned. By having both eyes simultaneously view an object, based on the inherent separation of the eyes, the left and right eyes will view the object creating parallax enabling stereoscopic vision. 
	With respect to independent claim 3, Goh discloses providing a plurality of images of differing distortion and determining the subject’s sensitivity to the distortion as set forth above but does not specifically discloses the use of a movement detector to determine movement detection and the imaging changing based on the detected movements of the subject. Anderson teaches that in a method of testing ocular sensitivity of a subject in which the sensitivity to distortion is being determined (paragraphs 0014, 0022, 0063, 0079, 0118, 0124, i.e. determining the user’s ability to detect images of changing shape i.e. “sensitivity to distortion”), that specifically an eye and/or head motion detector can be used to determine if the user is still perceiving the images and then changing a variable such as shape based on the detected eye and/or head motion for the purpose of providing a more accurate determination of the subject’s ocular sensitivity (paragraphs 0061-0062). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the method of Goh as further comprising the use of a movement detector to determine movement detection and the imaging changing based on the detected movements of the subject since Anderson teaches that in a method of testing ocular sensitivity of a subject in which the sensitivity to distortion is being determined, that specifically an eye and/or head motion detector can be used to determine if the user is still perceiving the images and then varying the level of distortion of the image based on the detected eye and/or head motion for the purpose of providing a more accurate determination of the subject’s ocular sensitivity. 
	With respect to claim 2, Goh and Anderson disclose and teach as is set forth above and Goh further discloses the display device disposed at a position based on the height of the eye of the subject (fig 8A). 
	With respect to claim 4, Goh and Anderson disclose and teach as is set forth above and Goh further discloses the plurality of images differing in at least one of the distortion level or distortion direction (fig 13A compared to fig 13B i.e. different levels and different directions of the distortion, figs 9B, 9C, 9F paragraph 0101, 0103 i.e. different directions of the distortion). 
	With respect to claim 5, Goh and Anderson disclose and teach as is set forth above and Goh further discloses the plurality of images distorted in one partial region (figs 9B, 9C, 9F, 10A, 10B, 13A, 13B).
	With respect to claim 6, Goh and Anderson disclose and teach as is set forth above and Goh further discloses within each of the plurality of regions the images are mutually different with regard to level or direction of the distortion (fig 10B, 11B, the distorted center square region as opposed to the distorted lined portions). 	
	With respect to claim 7, Goh and Anderson disclose and teach as is set forth above and Goh further discloses the image distorted on one partial region on one side of a center of the image and in a partial region on a side opposite the one side from the center of the image (fig 10B, the center square portion is distorted throughout and therefore distorted on both sides from the center). 
	With respect to claim 8, Goh discloses as is set forth above (see rejection of independent claim 3) and Goh further discloses a plurality of images being displayed (paragraph 0069 i.e. providing a plurality of patterns to the patient i.e. “plurality of images”, paragraph 0094, the testing based on a plurality of images); the images having different ranges of blur (paragraph 0113 the pattern having different levels of resolution i.e. “blur” as defined in paragraph 0075 of the printed publication of applicant’s specification); sensitivity based on the sensitivity to the blur as evaluated based on impressions from the subject who has viewed the plurality of images (paragraphs 0006-0008, 0011-0012, 0078-0079, 0084-0085); adjacent to the blurring, the images comprise a region in which the blurring level changes (Fig 10A, paragraphs 0113-0114). Specifically, Goh discloses differing regions of differing levels of blur. As such, one region of blur, such as “1010” of figure 10A can be considered as the original region of blur and portions “1020” and “1030” either alone or together can be considered as “a region in which the blurring level changes”.  With respect to claim 8, Goh discloses as is set forth above and Anderson teaches of the use of a movement detector to determine movement detection and the imaging changing based on the detected movements of the subject for the same reasons set forth in the rejection of claim 3 above. 
	With respect to claim 9, Goh and Anderson disclose and teach as is set forth above and Goh further discloses that in the plurality of images the blurring levels or regions are different (fig 10B, paragraphs 0113-0118). 
	With respect to claim 10, Goh and Anderson disclose and teach as is set forth above and Goh further discloses each of the images having a plurality of regions with differing blurring levels (fig 10B, paragraph 0113-0118, different levels of resolution within the image). 
	With respect to claim 11, Goh and Anderson disclose and teach as is set forth above and Goh further discloses the blurring level changing stepwise (Fig 10A, paragraphs 0113-0114). Specifically, Goh discloses differing regions of differing levels of blur i.e. regions “1010”, “1020”, “1030” with the blurring increasing from “1010” to “1030” i.e. “changing stepwise”. 
With respect to claim 12, Goh and Anderson disclose and teach as is set forth above and Goh further discloses in the display, a region in which the blurring level is relatively large is displayed (fig 10B, paragraphs 0113-0118, portion 1014 or 1030 disclosed as having a relatively large blurring); so as to be disposed below a region in which the blurring level is relatively small or a region in which there is no blurring (fig 10B, paragraphs 0113-0118, the upper portion of the grid having low or no blurring). Goh does not specifically disclose that in the evaluation, the sensitivity to blur is when the subject is looking at an object at a long distance. However, Goh discloses that the testing distance can be adjusted with the image size adjusted accordingly, based on the desired testing of the subject (paragraphs 0088-0090). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the evaluation distance being at a “long distance” as claimed since Goh discloses that the testing distance can be adjusted based on the desired testing being performed with the image sized adjusted accordingly for the purpose of determining sensitivity of the wearer at long distance viewing. 
	With respect to claim 13, Goh and Anderson disclose and teach as is set forth above and Goh further discloses in the display, a region in which the blurring level is relatively large is displayed (fig 10B, paragraphs 0113-0118, portion 1014 or 1030 disclosed as having a relatively large blurring); so as to be disposed above a region in which the blurring level is relatively small or a region in which there is no blurring (fig 10B, paragraphs 0113-0118, the lower portion of the grid having low or no blurring); in the evaluation, the sensitivity to blur is when the subject is looking at an object at a short distance (fig 8A, the subject positioned at only a short distance from the screen). 
With respect to claim 15, Goh and Anderson disclose and teach as is set forth above and Goh further discloses a plurality of images whose positions in a portion of the field of view are different and changing over between them (paragraphs 0122-0123 disclosing that the indicia can change location between frames i.e. in different portions of the field of view and changing over between them); the sensitivity in a direction of a line of sight at a predetermined distance is evaluated (fig 8A, paragraph 0087) based on the impressions of the subject who has viewed the plurality of images (paragraphs 0006-0008, 0011-0012, 0078-0079, 0084-0085); in the display of the image, an image of an object is displayed as the image (fig 8A, paragraph 0011-0012 the distorted displayed target or pattern being considered as “an image of an object”), is displayed at a set position (paragraphs 0086-0088). Specifically, the testing uses a forehead and chin rest to maintain a proper distance to the screen i.e. “displayed at a set position” and/or disclosing that the image are displayed “centered in the screen” i.e. “displayed at a set position” and/or disclosing that the distance to the screen is monitored and maintained i.e. displayed at a set position” and/or disclosing that the sizes of the images are adjusted based on intending viewing distance i.e. “displayed at a set position”. Goh further discloses that the position is set on the basis of a positional relationship between the subject and the object (paragraphs 0086-0088 based on the distance from the subject to the screen showing the object i.e. “set on the basis of the positional relationship between the subject and the object” and or that the sizes of the images are adjusted based on the intended viewing distance i.e. “set on the basis of the positional relationship between the subject and the object”).   
	With respect to claim 17, Goh and Anderson disclose and teach as is set forth above and Goh further discloses the portion of the field of view corresponding to a near area (fig 8A disclosing a close distance between the subject and screen). The examiner takes Judicial Notice that it is well known in the art of progressive lenses for such lenses to include a lower near vision correction area. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the near area as disclosed in Goh of being that of a progressive lens since it is well known in the art of progressive lenses for such lenses to include a lower near vision correction area for the purpose of providing an improved method of evaluating sensitivity of the wearer of progressive lenses.
	With respect to claim 18, Goh and Anderson disclose and teach as is set forth above and Goh further discloses a calibration image for adjusting a positional relationship between the height of the eye and the position of the image (fig 8A, paragraph 0088). Specifically, Goh discloses the eye location as being parallel to the center of the screen (fig 8A) and the calibration for adjusting the position of the image to be centered on the screen (paragraph 0088). As such, any up-down adjustment of the image on the screen based on the calibration will “adjust the positional relationship between a height of an eye and a position of the image”. 
With respect to claims 20-21, Goh and Anderson disclose and teach as is set forth above and Goh further discloses the evaluation based on the sensitivity of the subject to a direction of the line of sight at a short or intermediate distance (fig 8A, paragraphs 0088-0090) but does not specifically disclose the image as one of a portable telephone, book, newspaper, personal computer, tablet terminal or musical score as claimed. However, Goh teaches that the indicia can be of any object of any shape including images and photographs (paragraphs 0074, 0110, 0154). However, applicant has not disclosed any criticality for having the image as one of the specific images being claimed, having the image as being one of the specific images as claimed apparently does not solve any related problem and appears to be an obvious matter of design choice. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the image for claim 20 as being one of the images as claimed and for the image of claim 21 as being one of the images as claimed since lacking criticality and without solving any related problem, such additional limitations are apparently an obvious matter of design choice. 
	With respect to claim 23, Goh and Anderson disclose and teach as is set forth above and Goh further discloses the images depicting a virtual space (paragraph 0067, the images can be generated from a virtual machine). 
	With respect to claim 25, Goh and Anderson disclose and teach as is set forth above and Goh further discloses detecting a direction of the line of sight of the subject (fig 8A, paragraph 0087) and the evaluation of the sensitivity is on the basis of the direction of the line of sight (paragraphs 0006-0008, 0011-0012, 0078-0079, 0084-0085). Specifically, the sensitivity is being evaluated along the line of sight and therefore “on the basis of the direction of the line of sight”. 
	With respect to claims 28 and 29, Goh and Anderson disclose and teach as is set forth above and Goh further discloses a manufacturing method of an eyeglass lens based on the designing according to the claimed method and an eyeglass lens manufactured according to the claimed method (abstract, paragraph 0165). 
With respect to claims 30 and 32, Goh and Anderson disclose and teach as is set forth above and Goh further discloses the limitations therein (see rejection of claims 3, 8, 15) but do not specifically disclose a communication unit to transmit the information inputted to a separate eyeglass order receiving device. However, the examiner takes Judicial Notice that it is well known in the art of eyeglass lens designing and manufacturing, for lens design parameters to be sent via the internet to a separate eyeglass manufacturing facility for the purpose of manufacturing the lenses so designed. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the method of Goh as including a communication unit to transmit the information to a separate eyeglass order receiving device since it is well known in the art of eyeglass lens designing and manufacturing, for lens design parameters to be sent via the internet to a separate eyeglass manufacturing facility for the purpose of manufacturing the lenses so designed. Additionally, Goh discloses the designing being performed and stored on one computer (see rejection of claim 31). As such, having the sensitivity information first being determined on one computer and then being sent to a second ordering computer or having all of the aforementioned being performed on a single computer would be an obvious matter of design choice in designing and manufacturing the lens for the wearer. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the sensitivity information or a parameter derived thereof as being sent to a lens ordering device since it would be an obvious matter of design choice to have the sensitivity information being determined on one computer and then being sent to a separate ordering computer as an obvious matter of design choice in the designing and manufacturing of the lens for the wearer. 
	With respect to claim 31, Goh and Anderson disclose and teach as is set forth above and Goh discloses the limitations therein (see rejection of claims 3, 8, 15 above) including disclosing a receiving unit that receives the information related to the visual sensitivity (paragraphs 0011-0012, the processor as the claimed “receiving unit”); a design unit that designs an eyeglass on the basis of the information (paragraph 0165, disclosing designing an eyeglass lens based on the information and through the use of a computer i.e. a “design unit”). 
	With respect to claim 33, Goh and Anderson disclose and teach as is set forth above and Goh further discloses that each image can be distorted in a plurality of partial regions (figs 9B, 9C, 9F, 10A, 10B, 13A, 13B).
	With respect to claim 34, Goh and Anderson disclose and teach as is set forth above and Goh further discloses that each image can be distorted in all regions (figs 9B, 9C, 9F, 10A, 10B, 13A, 13B).
Claims 15-17, 20-21, 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi publication number 2015/0371415 in view of Anderson publication number 2018/0140178. 
With respect to independent claim 15, Qi discloses the limitations therein including the following: a method for designing eyeglasses (abstract, paragraphs 0102-0104); displaying an image upon a display device (abstract, paragraphs 0023, 0102-0104, generating simulated images on a head mounted display); while maintaining a positional relationship of a face of the subject and the display device (paragraphs 0023, 0102-0104, a head mounted display maintains a positional relationship between the face and the display device ); acquiring information in which the visual sensitivity of the subject is evaluated (paragraphs 0078, 0102-0104, 0111); on the basis of an impression received by the subject who has viewed the image (paragraphs 0078, 0102-0104, 0111). Specifically, Qi discloses that the lens design adds in simulated blur or distortion to be viewed by the prospective wearer to determine if the levels/locations of the blur or distortion are acceptable to the wearer. If so, then the lenses are ordered, if not then the lens is redesigned. As such, determining if the distortion/blur is acceptable to the prospective wearer is the claimed “acquiring information in which the visual sensitivity of the subject is evaluated”. The prospective wearer determining if the lens is satisfactory or requires re-designing is the claimed “impression received by the subject who has viewed the image”. Qi further discloses designing an eyeglass lens at least partially on the basis of the information in which the sensitivity is evaluated (abstract, paragraphs 0102-0104). Qi further discloses in the display of the image, a plurality of images are displayed (figs 6, 7, paragraphs 0042-0043, 0142-0143); the images each having different distortion (paragraphs 0002, 0111, 0142-0143, 0173); sensitivity based on the sensitivity to the distortion as evaluated based on impressions from the subject who has viewed the plurality of images (0002, 0042-0043, 0078, 0102-0104, 0111, 0142-0143, 0173); a plurality of images whose positions in a portion of the field of view are different (paragraphs 0075-0079); and changing over between them (paragraph 0012, “selectively outputting separately for each of the plurality of areas”); the sensitivity in a direction of a line of sight at a predetermined distance is evaluated (paragraphs 0078, 0102-0104, 0111) based on the impressions of the subject who has viewed the plurality of images (paragraphs 0078, 0102-0104, 0111); in the display of the image, an image of an object is displayed as the image (abstract, paragraphs 0023, 0102-0104, generating simulated images on a head mounted display and any of the generated images being considered as “an image of an object”), is displayed at a set position (abstract, paragraphs 0023, 0102-0104, generating simulated images on a head mounted display and therefore the distance between the head of the user and the displayed object is set); that the position is set on the basis of a positional relationship between the subject and the object (abstract, paragraphs 0023, 0102-0104, generating simulated images on a head mounted display and therefore the distance between the head of the user and the displayed object is set based on “the positional relationship between the head of the subject and the displayed object”).   
With respect to independent claim 15, Qi discloses providing a plurality of images of differing distortion and determining the subject’s sensitivity to the distortion as set forth above but does not specifically discloses the use of a movement detector to determine movement detection and the imaging changing based on the detected movements of the subject. Anderson teaches that in a method of testing ocular sensitivity of a subject in which the sensitivity to distortion is being determined (paragraphs 0014, 0022, 0063, 0079, 0118, 0124, i.e. determining the user’s ability to detect images of changing shape i.e. “sensitivity to distortion”), that specifically an eye and/or head motion detector can be used to determine if the user is still perceiving the images and then changing a variable such as shape based on the detected eye and/or head motion for the purpose of providing a more accurate determination of the subject’s ocular sensitivity (paragraphs 0061-0062). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the method of Qi as further comprising the use of a movement detector to determine movement detection and the imaging changing based on the detected movements of the subject since Anderson teaches that in a method of testing ocular sensitivity of a subject in which the sensitivity to distortion is being determined, that specifically an eye and/or head motion detector can be used to determine if the user is still perceiving the images and then 
varying the level of distortion of the image based on the detected eye and/or head motion for the purpose of providing a more accurate determination of the subject’s ocular sensitivity.  
With respect to claim 16, Qi and Anderson disclose and teach as is set forth above and Qi further discloses the images displayed at different heights (paragraphs 0075-0079, different images for different fields of view with some above and below others i.e. “different heights”); the sensitivity of the subject to a height of a line of sight at a predetermined distance is determined (paragraphs 0075-0079, 0102-0104 i.e. determining the sensitivity for different fields of view at differing heights). 
	With respect to claim 17, Qi and Anderson disclose and teach as is set forth above and Qi further discloses the portion of the field of view corresponding to a near area or a distance portion of a progressive lens (paragraphs 0075-0079).
	With respect to claim 20, Qi and Anderson disclose and teach as is set forth above and Qi further discloses the evaluation of the sensitivity for a line of sight at a short distance (paragraphs 0075-0079, 0102-0104, determining sensitivity for all areas of a progressive lens including the reading zone or “short distance”, based on an impression of the subject who has viewed the image (paragraphs 0102-0104); the image including a newspaper (figs 6 and 7).  
	With respect to claim 21, Qi and Anderson disclose and teach as is set forth above and Qi further discloses the evaluation of the sensitivity for a line of sight at an intermediate distance (paragraphs 0075-0079, 0102-0104, determining sensitivity for all areas of a progressive lens including the “intermediate zone” based on an impression of 



the subject who has viewed the image (paragraphs 0102-0104); the image including a personal computer (figs 6 and 7).   
With respect to claims 30 and 32, Qi discloses the limitations therein (see rejection of claim 15) but do not specifically disclose a communication unit to transmit the information inputted to a separate eyeglass order receiving device. However, the examiner takes Judicial Notice that it is well known in the art of eyeglass lens designing and manufacturing, for lens design parameters to be sent via the internet to a separate eyeglass manufacturing facility for the purpose of manufacturing the lenses so designed. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the method of Qi as including a communication unit to transmit the information to a separate eyeglass order receiving device since it is well known in the art of eyeglass lens designing and manufacturing, for lens design parameters to be sent via the internet to a separate eyeglass manufacturing facility for the purpose of manufacturing the lenses so designed. Additionally, having the sensitivity information first being determined on one computer and then being sent to a second ordering computer or having all of the aforementioned being performed on a single computer would be an obvious matter of design choice in designing and manufacturing the lens for the wearer. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the sensitivity information or a parameter derived thereof as being sent to a lens ordering device since it would be an obvious matter of design choice to have the sensitivity information being determined on one computer and then being sent to a separate ordering computer as an obvious matter of design choice in the designing and manufacturing of the lens for the wearer. 
With respect to claim 31, Qi and Anderson disclose and teach as is set forth above and Qi further discloses the limitations therein (see rejection of claim 15 above) including disclosing a receiving unit that receives the information related to the visual sensitivity (paragraphs 0102-0104, the computer as the claimed “receiving unit”); a design unit that designs an eyeglass on the basis of the information (paragraph 0102-0104, disclosing designing an eyeglass lens based on the information and through the use of a computer i.e. a “design unit”). 
Allowable Subject Matter
Upon further consideration, the indicated allowability of claim 11 had been withdrawn based upon the application of prior art as set forth above. 
Claims 14, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19, 26-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and based on the assumed meanings of the 112 rejections as set forth above). 
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claim 14, none of the prior art either alone or in combination disclose or teach of the claimed method for designing an eyeglass specifically including, as the distinguishing features in combination with the other limitations, adjacent to the blurring, the images comprise a region in which the blurring level changes and wherein in the display of the image, a region in which the blurring level is relatively small or a region where there is not blurring is displayed so as to be disposed surrounded by a region is which the blurring level is relatively large, in the evaluation of the sensitivity, the sensitivity to blurring when the subject is looking at an object at an intermediate distance is evaluated. Specifically, with respect to claim 19, none of the prior art either alone or in combination disclose or teach of the claimed method for designing an eyeglass specifically including, as the distinguishing features in combination with the other limitations, in the display of the images, a plurality of images whose positions in a portion of a field of view of the subject are different as displayed while changing over between them, in the evaluation of the sensitivity, the sensitivity of the subject to a direction of the line of sight at a predetermined distance is evaluated on the basis of the impressions received by the subject who has viewed the plurality of images, in the display of the image, an image of an object is displayed as the image, and is displayed at a set position that is set on the basis of a positional relationship between the subject and the object, further comprising capturing a positional relationship image that includes the subject and an object, wherein in the display of the image, an image of the object is displayed as the image, and is displayed at a position that is set on the basis of a positional relationship between the subject and the object, obtained from the positional relationship image. Specifically, with respect to claim 22, none of the prior art either alone or in combination disclose or teach of the claimed method for designing an eyeglass specifically including, as the distinguishing features in combination with the other limitations, wherein parallax is present between the right eye image and the left eye image enabling stereoscopic vision, and wherein the images are processed images obtained by processing an image in which at least a portion of the surroundings of the subject have been captured. Specifically, with respect to claims 26-27, none of the prior art either alone or in combination disclose or teach of the claimed method for designing an eyeglass specifically including, as the distinguishing features in combination with the other limitations, wherein parallax is present between the right eye image and the left eye image enabling stereoscopic vision, in the display of the image, a right eye image and a left eye image that are mutually different are displayed to the right eye and the left eye of the subject, respectively, and wherein the parallax between the right eye image and the left eye image is based on the mutually different right eye image and left eye imaged displayed to the right eye and the left eye of the subject, respectively. 
Support for Judicial Notice
Qi publication number 2014/0168607 (paragraphs 0090-0096) is being cited as evidence of the examiner’s Judicial Notice that it is well known in the art of eyeglass lens designing and manufacturing, for lens design parameters to be sent via the internet to a separate eyeglass manufacturing facility for the purpose of manufacturing the lenses so designed.
Giraudet et al publication number 2010/0283963 (such as fig 3b, paragraphs 0002, 0044, 0045) and Altheimer et al publication number 2010/0309428 (such as fig 2, paragraph 0019) are being cited herein as evidence of the examiner’s Judicial Notice that it is well known in the art of progressive lenses for such lenses to include a lower near vision correction area
Giraudet et al publication number 2010/0283963 (such as fig 3b, paragraphs 0002, 0044, 0045) and Altheimer et al publication number 2010/0309428 (such as fig 2, paragraph 0019) are being cited herein as evidence of the examiner’s Judicial Notice that it is well known in the art of progressive lenses for progressive lenses to have different amounts of astigmatism in different regions i.e. different amounts of blur in different regions”. 
Giraudet et al publication number 2010/0283963 (such as fig 3b, paragraphs 0002, 0044, 0045) and Altheimer et al publication number 2010/0309428 (such as fig 2, paragraph 0019) are being cited herein as evidence of the examiner’s Judicial Notice that it is well known in the art of progressive lenses for such lenses to have an upper relatively clear “distance portion” with higher levels of astigmatism below in the peripheral portion of the lens i.e. a region of relatively high blurring (the peripheral high astigmatism areas) below a region of relatively low blurring (the upper relatively clear “distance portion”). 
Giraudet et al publication number 2010/0283963 (such as fig 3b, paragraphs 0002, 0044, 0045) and Altheimer et al publication number 2010/0309428 (such as fig 2, paragraph 0019) are being cited herein as evidence of the examiner’s Judicial Notice thatit is well known in the art of progressive lenses for such lenses to have a lower relatively clear “reading portion” with higher levels of astigmatism above and to the sides in the peripheral portion of the lens i.e. a region of relatively high blurring (the peripheral high astigmatism areas) above a region of relatively low blurring (the lower relatively clear “reading portion”). 
Response to Arguments 
With respect to the Judicial Notices set forth in the prior office action, applicant has challenged each instance of Judicial Notice requesting that the examiner provide an affidavit in support of such Judicial Notices. However, an affidavit is not required for such support. The MPEP requires that the examiner support such Judicial Notice by citing prior art (see MPEP 2144.03). It was the examiner’s position that it is indisputably well known that one can send information remotely from one location to another i.e. the use of the internet, that progressive lenses are well known to have lower near vision correction zones etc. Regardless, it is to be noted that support for all of the Judicial Notices had already been provided in the prior office action. In any event, since applicant is again challenging the Judicial Notices, such support has again been provided as set forth above. 
Applicant's arguments filed June 29, 2022 with respect to the rejections by Goh in view of Anderson have been fully considered but they are not persuasive. With respect to independent claim 3, applicant argues that Goh does not disclose the claimed parallax is present between the left and right eye for enabling stereoscopic vision. The examiner respectfully disagrees as per the rejection and rationale set forth above. With respect to independent claim 8, applicant argues that Goh does not disclose the limitation that adjacent to the blurring the images comprise a region in which the blurring level changes. The examiner respectfully disagrees as per the rejection and rationale set forth above. With respect to independent claim 15, applicant argues that Goh does not disclose the limitation that in the display of the image, an image of an object is displayed as the image, and is displayed at a set position that is set on the basis of a positional relationship between the subject and the object. This is a very broad limitation and the examiner respectfully disagrees as per the rejection and rationale set forth above. With respect to independent claims 30 and 31, applicant argues that Goh does not disclose at least one of the limitations of i) parallax is present between the left and right eye for enabling stereoscopic vision; or ii) adjacent to the blurring the images comprise a region in which the blurring level changes; iii) in the display of the image, an image of an object is displayed as the image, and is displayed at a set position that is set on the basis of a positional relationship between the subject and the object. In fact each of these limitations is disclosed as set forth in the rejections and rationale of claims 3, 8 and 15 as set forth above. 
 Applicant’s amendment and arguments have overcome the rejections by Qi in view of Anderson with respect to independent claim 3 (and its dependent claims) and independent claim 8 (and its dependent claims).
Applicant's arguments filed June 29, 2022 with respect to the rejections by Qi in view of Anderson concerning independent claims 15, 30 and 31 have been fully considered but they are not persuasive. Applicant argues that Qi does not disclose the limitation that in the display of the image, an image of an object is displayed as the 
image, and is displayed at a set position that is set on the basis of a positional relationship between the subject and the object. This is a very broad limitation and the examiner respectfully disagrees as per the rejection and rationale set forth above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 4, 2022